ORDER

PER CURIAM.
Michael Robinson (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree and armed criminal action in violation of sections 565.050 and 571.015 RSMo 2000, respectively. Defendant was sentenced as a prior and persistent offender to concurrent terms of thirteen years in prison on each charge. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).